          Case 2:19-cv-03888-WB Document 24 Filed 08/06/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TAMMIE COMBS,                                             CIVIL ACTION
                       Plaintiff,

               v.

 LUITPOLD PHARMACEUTICALS, INC.,                           NO. 19-3888
 et al.,
               Defendants.

                                          ORDER

       AND NOW, this 6th day of August, 2020, upon consideration of Defendants American

Regent, Inc., Daiichi Sankyo, Inc., and Daiichi Sankyo US Holdings, Inc.’s Motion to Dismiss

and briefing in support thereof (ECF Nos. 16 & 22), and Plaintiff’s response thereto (ECF

No. 19), IT IS HEREBY ORDERED as follows:

   1. Defendants’ Motions to Dismiss Count II (negligent design defect) and Count III (strict

       liability defective design) are GRANTED. Counts II and III are DISMISSED WITH

       PREJUDICE.

   2. Defendants’ Motions to Dismiss Count I (negligent failure-to-test) and Count IV (gross

       negligence) are DENIED.


                                            BY THE COURT:

                                            /s/Wendy Beetlestone, J.

                                            ___________________________________
                                            WENDY BEETLESTONE, J.
